DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on May 19, 2020 and August 26, 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDSs been considered by the examiner.

	Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Optimizing Energy Performance Resulting from Predicted Demand.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 

Claims 1, 4 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, elements and relationships, such omission amounting to a gap between the steps, elements and relationships governing the optimization of an energy management system.  See MPEP § 2172.01.  While the claims present an energy management system and method with prediction and optimization units, the claims fail to explicitly teach of the steps and relationships detailing how the system performs optimization by using prediction results, as well as further discerning what is actually optimized (e.g., costs, energy, production, etc.).  
In the published recitation of the specification, par. 43, and 45-46 further detail the functions and relationships governing activity of the prediction unit which is subsequently used to further support optimization activity, as follows: 
[0043] The prediction unit 111 of the energy management system 10 divides a period of a certain time ahead (e.g., 24 hours ahead) into a plurality of certain periods (e.g., divides a period into intervals of 15 minutes) and predicts an electricity demand, an amount of electricity generated from renewable energy, and electricity fees for each of the certain periods (in units of timesteps).
[0045] The prediction unit 111 performs prediction using information stored in the database 12 and information received from an external system via the Internet or the like. As a simpler prediction method, for example, the prediction unit 111 calculates the average of performance values of the last 24 hours in the units of timesteps described above and sets the calculation result as a predicted value .
[0046] In addition, with respect to electricity demand and an amount of electricity generated from renewable energy, the prediction unit 111 calculates a covariance matrix of each timestep indicating uncertainty of the predicted value, in addition to the predicted value. If a time interval is set to 15 minutes and a prediction period is set to 24 hours.


The terms "predicted/actual" and “charging/discharging” in claims 2, 3 and 6 are relative terms which render the claims indefinite.  The terms "predicted/actual" and “charging/ discharging” are not defined by the claims, the specification does not provide a clear standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The terms site opposing functions – predicted vs actual and charging vs discharging – whereby making it difficult to determine which activity or function [or both] is/are employed by the energy management system in its optimization efforts.
While dependent claims 2, 3 and 6, provides support to the general energy management system noted in independent claim 1, the claims fail to cure the aforementioned omissions.
Examiner notes that during the examination process, claim language is considered in broad terms, whereby careful consideration is taken to view claim language in light of the specification, and not read details of the specification into the submitted claim language (see MPEP 2111).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Ozog, US Patent Application Publication No. 2010/0179704 (published July 15, 2010, hereinafter OZOG-9704), in view of Ozog. US Patent Application Publication No. 2011/0231028 (published September 22, 2011, hereinafter OZOG-1028).

As per claim 1, OZOG-9704 teaches of an energy management system for a microgrid including at least either one of an electrical load and a renewable energy power-generation system, and an energy storage device (see fig. 1 and 14A, par. 18, 29 and 163: system employs the use of one or more electrical loads, distributed/renewable power-generation systems and batteries, in its attempt to optimize the distribution and use of energy), the energy management system comprising:
a prediction unit that predicts, at a fixed time interval, at least either one of an electricity demand and an amount of electricity generated from renewable energy (see fig. 3 and par. 23, 164 and 168: forecasting elements of the system provide at least load predictions and energy demand in an effort to assist optimization modules in decision and dispatch processing), and an electricity fee, within a predetermined period (see par. 226-227, 472-473 and 477-483: in further evaluating risk factors, the evaluation of cost adders are determined and used in dispatching decisions relative to windows of time); and
an optimization unit that performs optimization for an optimum charging/discharging plan for the energy storage device by using a prediction result from the prediction unit (see fig. 3 (forecast and optimization module, decision/dispatch and event processing path(s)); and par. 193, 336, 447-449 and 529: smart charging and discharging is part of the renewable [generation] optimization process, whereby the system considers risks when evaluating dispatching solutions, and elements of the forecasting unit utilize load predictions in an effort to assist optimization modules in decision and dispatch processing).
optimization in consideration of uncertainty in prediction.  
	Like OZOG-9704, OZOG-1028 is directed to optimization respective of risks derivatives in consideration of the forecasting modules (see fig. 3).  However, OZOG-1028 further, evaluates uncertainty in when or how much load is realized in near-real time terms (see par. 25, 175 and 235), wherein additional resources are subsequently made available when uncertainty is realized in association with more volatile load structures, facilitating the need for a premium to cover uncertainty and the obscured optimization results (see par. 313-315 and 389-390).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, to employ the use of OZOG-1028’s system and method of considering time related optimization in consideration of uncertainty predictions, with OZOG-9704’s system and method of cost directive optimization, to provide a system and method for optimizing overall optimization methods considerate of factors affecting both cost and time considerations.	
	
	
As per claim 2, the combination of OZOG-9704 and OZOG-1028 teaches all of the limitations noted in the base claim(s) as outlined above, wherein OZOG-9704 further teaches of the energy management system according to Claim 1, wherein the optimization unit is configured to derive, at the fixed time interval through the optimization, the charging/ discharging plan indicating an optimum amount of charged/discharged electricity for the energy storage device (see par. 29, 37-39, 54-56 and 74:  charge/discharge optimization is subject to energy generation levels reflective of at least windows of time and storage capacities of the subject storage device).

As per claim 3 (Currently Amended), the combination of OZOG-9704 and OZOG-1028 teaches all of the limitations noted in the base claim(s) as outlined above, wherein OZOG-9704 further teaches of the energy management system according to Claim 1, wherein the optimization unit is configured to derive, at the fixed time interval through the optimization, a predicted/actual difference compensation plan indicating a proportion of a predicted/actual difference in charging/discharging to be compensated in charging/discharging of the energy storage device (see par 177, 233 and 236: evaluating the cost differences unique to customer and/or location specific dispatching, wherein the differences are reflective of both the predictive and active influences on optimization and dispatching solutions relative to windows of time).

As per claim 4, OZOG-9704  teaches of a power demand plan optimization method performed by a computer for a microgrid including at least either one of an electrical load and a renewable energy power-generation system, and an energy storage device (see fig. 1 and 14A, par. 18, 29 and 163: system employs the use of one or more electrical loads, distributed/renewable power-generation systems and batteries, in its attempt to optimize the distribution and use of energy), the power demand plan optimization method comprising:
a prediction step of predicting, at a fixed time interval, at least either one of an electricity demand and an amount of electricity generated from renewable energy (see fig. 3 and par. 23, 164 and 168: forecasting elements of the system provide at least load predictions and energy demand in an effort to assist optimization modules in decision and dispatch processing), and an electricity fee, within a predetermined period (see par. 226-227, 472-473 and 477-483: in further evaluating risk factors, the evaluation of cost adders are determined and used in dispatching decisions relative to windows of time); and
an optimization step of performing optimization for an optimum charging/discharging plan for the energy storage device by using a prediction result from the prediction step (see fig. 3 (forecast and optimization module, decision/dispatch and event processing path(s)); and par. 
OZOG-9704 teaches of optimization respective of risks derivatives, wherein the system provides for optimal decision dispatching in consideration of uncertainty (see above citations and par. 256).  However, the reference fails to explicitly focus on optimization in consideration of uncertainty in prediction.  
	OZOG-1028 is directed to optimization respective of risks derivatives in consideration of the forecasting modules (see fig. 3), wherein OZOG-1028 further, gauges uncertainty in load variables is realized in near-real time terms (see par. 25, 175 and 235).  In light of the uncertainty, additional resources are made available when uncertainty is realized in association with more volatile load structures, facilitating the need for a premium to cover uncertainty and the obscured optimization results (see par. 313-315 and 389-390).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, to employ the use of OZOG-1028’s system and method of considering time related optimization in consideration of uncertainty predictions, with OZOG-9704’s system and method of cost directive optimization, to provide a system and method for optimizing overall optimization methods considerate of factors affecting both cost and time considerations.	

As per claim 5 (Currently Amended), OZOG-9704  teaches of a non-transitory computer-readable recording medium storing a power demand plan optimization program for a microgrid including at least either one of an electrical load and a renewable energy power generation system, and an energy storage device (see fig. 1 and 14A, par. 18, 29, 133 and 163: a combination of software and hardware is employed in facilitating the use of one or more the program being to cause a computer to execute:
a prediction step of predicting, at a fixed time interval, at least either one of an electricity demand and an amount of electricity generated from renewable energy (see fig. 3 and par. 23, 164 and 168: forecasting elements of the system provide at least load predictions and energy demand in an effort to assist optimization modules in decision and dispatch processing), and an electricity fee, within a predetermined period (see par. 226-227, 472-473 and 477-483: in further evaluating risk factors, the evaluation of cost adders are determined and used in dispatching decisions relative to windows of time); and
an optimization step of performing optimization for an optimum charging/discharging plan for the energy storage device by using a prediction result from the prediction step (see fig. 3 (forecast and optimization module, decision/dispatch and event processing path(s)); and par. 193, 336, 447-449 and 529: smart charging and discharging is part of the renewable generation optimization process, wherein the system considers risks when evaluating the dispatching solutions, whereby elements of the forecasting unit make use of load predictions to assist the optimization modules in decision and dispatch processing).
While OZOG-9704 teaches of optimization respective of risks derivatives, wherein the system provides for optimal decision dispatching in consideration of uncertainty (see above citations and par. 256), the art fails to explicitly address optimization in consideration of uncertainty in prediction.  
	OZOG-1028 focuses on optimization respective of risks derivatives in consideration of the forecasting modules (see fig. 3), wherein the reference further teaches of considering uncertainty respective of load determinants in near-real time (see par. 25, 175 and 235), whereby the system further supports the addition of resources in the presence of uncertainty in volatile load structures (see par. 313-315 and 389-390).  
before the effective filing date of the invention, to employ the use of OZOG-1028’s system and method of considering time related optimization in consideration of uncertainty predictions, with OZOG-9704’s system and method of cost directive optimization, to provide a system and method for optimizing overall optimization methods considerate of factors affecting both cost and time considerations.	

As per claim 6 (New), the combination of OZOG-9704 and OZOG-1028 teaches all of the limitations noted in the base claim(s) as outlined above, wherein OZOG-1028 further teaches of the energy management system according to Claim 2, wherein the optimization unit is configured to derive, at the fixed time interval through the optimization, a predicted/actual difference compensation plan indicating a proportion of a predicted/actual difference in charging/discharging to be compensated in charging/discharging of the energy storage device (see par. 523 and 579: During the optimization process, consumers are provided with a variety of compensation and benefit plans to incentivize and compensate users for the exchanged use of consumer side renewable power with integration into grid supply resources (e.g., using consumer stored and/or generated power for grid resources), making adjustments in power scheduling to end-users (e.g., scheduled throttling of power to users) and a host of energy conserving methods to optimize performance while also maximizing the distribution of energy).

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Chen et al., “Smart Energy Management System for Optimal Microgrid Economic Operation”, Copp et al., “Adaptive Model Predictive Control for Real-Time Dispatch of Energy Storage Systems”, and Marco et al., “Optimization of Configuration and Control of Energy Storage Systems Using ESWare™”, as well as the remaining references cited in the attached PTO Form-892, focus on various techniques used by energy management systems to evaluate .

Conclusion
The applicant is strongly encouraged to contact the examiner if further clarifications are needed with respect to interpretation of currently presented claims and/or cited prior art. 
	A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for all that it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed were instead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275, 277 (CCPA 1968)). In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264, 23 USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck& Co. v. BiocraftLabs., Inc., 874 F.2d 804, 807, 10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792,794 n.1,215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELVIN BOOKER whose telephone number is (571)272-7827.  The examiner can normally be reached on M-F 9am-5pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.





/Kelvin Booker/
Examiner, Art Unit 2119

/MOHAMMAD ALI/Supervisory Patent Examiner, Art Unit 2119